Citation Nr: 1126248	
Decision Date: 07/13/11    Archive Date: 07/19/11

DOCKET NO.  07-28 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for degenerative disc disease at L5-S1 with left sacroiliac joint dysfunction.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from May 1979 to March 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in September 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development must be accomplished prior to further consideration of the Veteran's appeal.  

In the instant case, the evidentiary record as currently constituted does not provide a clear picture of the current state of the Veteran's service-connected low back disability.  Although the Veteran was examined by VA in November 2007, the examiner indicated that the Veteran declined to attempt forward flexion and made a suboptimal effort on motion of the thoracolumbar spine in all other modalities out of concern for creating pain.  The examiner commented that the Veteran's subjective complaints appeared inconsistent with the degree of objective findings, and that his suboptimal efforts on range of motion testing rendered those findings unreliable.  

In this regard, the Board notes that while other medical reports of record, including a VA examination report in September 2005, showed some painful limitation of motion of the thoracolumbar spine, the Veteran was able to bend at the waist in all directions.  While the Board does not doubt that he experiences some low back pain, given the rather limited objective findings associated with the low back disability, the fact that he continues to work full-time as a janitor, and does not require use of any assistive devices would appear to support the November 2007 VA examiner's assessment that the findings were unreliable due to lack of effort.  Without the Veteran's full cooperation, the Board is unable to obtain an accurate assessment of the degree of impairment of his low back disability.  

The duty to assist includes providing a thorough and contemporaneous medical examination, especially where it is necessary to determine the current level of a disability.  Peters v. Brown, 6 Vet. App. 540, 542 (1994).  Therefore, in an effort to afford the Veteran every opportunity to cooperate with VA and demonstrate the extent and severity of his low back disability, the Board finds that he should be scheduled for an another VA examination.  

Additionally, while on remand, the agency of original jurisdiction (AOJ) should take appropriate steps to contact the Veteran and obtain the names and addresses of all medical care providers who treated him for his low back disability since November 2007.  Thereafter, the AOJ should attempt to obtain copies of all medical records from the identified treatment sources, to include treatment records from the Pensacola, Florida, VA Outpatient Clinic dated from April 2007 to the present, and associate them with the claims folder.  

In light of the discussion above, and to ensure full compliance with due process requirements, it is the decision of the Board that further development is necessary prior to appellate review.  Accordingly, the claim is REMANDED to the AMC for the following action:  

1.  The AOJ should take appropriate steps to contact the Veteran and obtain the names and addresses of all medical care providers who treated him for his low back disability since November 2007.  Thereafter, the AMC should attempt to obtain copies of all medical records from the identified treatment sources to include treatment records from the Pensacola, Florida, VA Outpatient Clinic dated from April 2007 to the present, and associate them with the claims folder.  All attempts to procure records should be documented in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard.  

2.  The Veteran should be afforded an appropriate VA examination to determine the current severity of his low back disability.  All indicated tests and studies are to be performed.  The claims folder should be made available to the examiners for review, and a notation to the effect that this record review took place should be included in the report.  The examiners should provide the answers/findings indicated below to each question or instruction posed.  

The examiner should respond to the following:  

a)  Note any limitation of motion in the thoracolumbar spine.  

b)  Indicate whether the thoracolumbar spine exhibits weakened movement, excess fatigability, or incoordination.  If feasible, these determinations should be expressed in terms of the degree of additional loss of range of motion or favorable, intermediate or unfavorable ankylosis.  

c)  Express an opinion on whether pain could significantly limit functional ability during flare-ups or when the thoracolumbar spine is used repeatedly over a period of time.  This determination should also, if feasible, be portrayed in terms of the degree of additional range of motion loss or favorable, intermediate or unfavorable ankylosis due to pain on use or during flare-ups.  

d)  Identify any neurological complaints or findings attributable to the service-connected lumbosacral spine disability, including whether there is any bowel or bladder impairment related to the low back disability, and provide a written discussion of the degree of residual weakness or sensory disturbances, and how it impacts on motor function of the lumbar spine.  

e)  Note whether any associated intervertebral disc syndrome that may be present results in incapacitating episodes and indicate the total duration of any of these episodes.  

The examiner should also comment on the extent to which the Veteran's low back disability impacts his employability.  In offering any opinion, the examiner should take into account the full record, to include the Veteran's lay statements regarding the severity of his low back disability.  The rationale for any opinion offered should be provided.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  

